Citation Nr: 0403813	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and B.C.




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appellant testified before the 
undersigned Veterans Law Judge at an October 2003 Travel 
Board hearing, conducted at the RO.  

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant seeks an increased initial disability rating, 
greater than 50 percent, for PTSD.  The record reflects that 
service connection was granted for the disorder by rating 
decision dated in April 2002.  Although a VA-provided 
psychiatric examination was afforded the appellant in October 
2000 with a view towards establishing service connection for 
PTSD, specific inquiry has not been undertaken to ascertain 
the severity of the disorder, and the medical treatment 
records currently on file are not sufficient for the Board to 
render a fully-informed decision.

The claim will therefore be remanded for the conduct of a VA 
mental disorders examination, to ascertain the severity of 
the service-connected PTSD.  Because the outcome of the RO's 
decision on remand could have an impact upon the appellant's 
eligibility for a total disability rating based on individual 
unemployability, the RO will also be required to readjudicate 
this issue after the conduct of the VA examination.

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the PTSD that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO will obtain a copy of the 
appellant's Social Security 
Administration disability file.   

3.  The appellant should be scheduled for 
a VA psychiatric examination for the 
purpose of ascertaining the severity of 
his service-connected PTSD.  The claims 
file should be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any indicated 
tests should be accomplished.  In 
particular, the examiner must:

Render an opinion as to the severity 
of the service-connected PTSD and 
its effect on employment, without 
regard to the non-service connected 
cardiac disorder.  If such a 
determination is not possible 
without resort to speculation, the 
examiner should so state.  

4.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following such development, the RO should 
review and readjudicate the claims, 
including the appellant's entitlement to 
a total disability rating.  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




